Name: Commission Regulation (EEC) No 1248/90 of 11 May 1990 reducing the basic and buying-in prices for cauliflowers for the 1990/91 marketing year following the monetary realignment of 5 January 1990 and the overrun in the intervention threshold
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 121 /24 Official Journal of the European Communities 12. 5 . 90 COMMISSION REGULATION (EEC) No 1248/90 of 11 May 1990 reducing the basic and buying-in prices for cauliflowers for the 1990/91 marketing year following the monetary realignment of 5 January 1990 and the overrun in the intervention threshold cauliflowers bought in in Spain on the one hand and in the Community of Ten on the other hand pursuant to Articles 15, 15a, 15b, 19 and 19a of Regulation (EEC) No 1035/72 during the 1989/90 marketing year exceeds the sum of the intervention thresholds fixed for that product for all or part of that marketing year, the basic and buying-in prices fixed for that product for the 1990/91 marketing year are to be reduced by 1 % for every 18 500 tonnes by which the thresholds are exceeded ; Whereas, pursuant to Article 2 ( 1 ) of Regulation (EEC) No 1370/89, the overrun in the intervention threshold fixed for cauliflowers for the 1989/90 marketing year is to be assessed on the basis of quantities bought in between 1 February 1989 and 31 January 1990 ; Whereas, according to information provided by the Member States, the intervention measures adopted for cauliflowers in the Community of Eleven in respect of the 1989/90 marketing year have involved 134 259 tonnes ; whereas an overrun of 78 859 in the intervention thre ­ shold fixed for that marketing year of has therefore been recorded by the Commission ; Whereas, as a result of the foregoing, the basic and buying-in prices fixed for cauliflowers for the 1990/91 marketing year by Regulation (EEC) No 1194/90 must be reduced by 4 % ; whereas that reduction must come on top of that resulting from the monetary realignment of 5 January 1990 ; Whereas during the first phase Portugal is authorized to maintain, in the fruit and vegetable sectors, the regula ­ tions in force under the former national arrangements obtaining previously for the organization of its internal agricultural market under the conditions laid down pursuant to Articles 262 to 265 of the Act of Accession ; whereas, accordingly, the prices and amounts fixed by this Regulation are only applicable in the Community with the exception of Portugal ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management , Committee for Fruit and Vegetables, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended by Regulation (EEC) No 1 1 93/90 (2), and in particular Article 16b (4) thereof, Having regard to Council Regulation (EEC) No 1677/85 of 11 July 1985 on monetary compensatory amounts in agriculture (3), as last amended by Regulation (EEC) No 1 889/87 (4), and in particular Article 6 (3) thereof, Whereas Commission Regulation (EEC) No 784/90 of 29 March 1990 fixing the reducing coefficient for agricultural prices for the marketing year 1990/1991 as a result of the monetary realignment of 5 January 1990 and amending the prices and amounts fixed in ecus for that marketing year (5) establishes the list of prices and amounts in the fruit and vegetables sector to which the coefficient 1,001712 is applied within the framework of the arrange ­ ments on the automatic dismantlement of negative mone ­ tary gaps ; whereas Article 3 of Regulation (EEC) No 784/90 provides that the resulting reduction in particular for the prices and amounts fixed in ecus by the Council for the 1990/91 marketing year is to be specified and those reduced prices and amounts are to be fixed ; whereas the basic and buying-in prices for cauliflowers for the 1990/91 marketing year were fixed by Council Regu ­ lation (EEC) No 11 94/90 ( «); Whereas Commission Regulation (EEC) No 1370/89 f) fixed the intervention thresholds for cauliflowers for the 1989/90 marketing year at 55 400 tonnes ; Whereas Article 3 of Council Regulation (EEC) No 1 1 22/89 of 27 April 1989 laying down specific measures for the application of certain intervention thresholds in the fruit and vegetables sector for the 1989/90 marketing year (8) lays down that where the sum of the quantities of HAS ADOPTED THIS REGULATION : (') OJ No L 118, 20 . 5. 1972, p. 1 . O OJ No L 119, 11 . 5 . 1990. O OJ No L 164, 24. 6. 1985, p. 6 . O OJ No L 182, 3 . 7. 1987, p. 1 . 0 OJ No L 83, 30. 3 . 1990, p. 102. (*) OJ No L 119, 11 . 5. 1990. 0 OJ No L 137, 20. 5. 1989, p. 19 . (8) OJ No L 118 , 29 . 4. 1989, p. 23. Article 1 The basic and buying-in prices fixed for cauliflowers for the 1990/91 marketing year by Regulation (EEC) No 1194/90, shall be reduced by 4,16% and shall be as follows : 12. 5 . 90 Official Journal of the European Communities No L 121 /25 (Ecu per 100 kilograms net) Period Basic price Buying-in price EEC of 10 Spain EEC of 10 Spain May (14 to 31 ) 29,83 23,53 12,98 10,23 June 23,84 19,02 10,33 8,24 July 21,05 16,92 9,06 7,28 August 21,05 16,92 9,06 7,28 September 22,82 18,25 9,70 7,76 October 23,71 18,92 10,07 8,04 November 28,74 22,71 12,43 9,82 December 28,74 22,71 12,43 9,82 January 28,74 22,71 12,43 9,82 February 26,74 21,21 11,53 9,14 March 28,18 22,29 12,07 9,55 April 28,54 22,56 12,43 9,82 Those prices shall relate to trimmed cauliflowers of quality class I, presented wrapped . They shall not include the cost of packaging in which the product is presented. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 11 May 1990. For the Commission Ray MAC SHARRY Member of the Commission